Citation Nr: 1509735	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-09 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Whether there is new and material evidence to reopen the claim of entitlement to service connection for migraines, to include whether a claim for service connection should be reconsidered. 

3.  Entitlement to service connection for a low back disorder, to include scoliosis.

4.  Entitlement to service connection for migraines.  

5.  Entitlement to service connection for allergies.  

6.  Entitlement to service connection for a low back disorder, to include scoliosis.  

7.  Entitlement to service connection for a neck disability. 

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1981.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In May 2011, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was offered an opportunity for another hearing, but she declined.  Accordingly, the undersigned is reviewing this case based on the existing record. 

In September 2011, the Board reopened the claim for service connection for allergies.  In September 2011 and April 2013, the Board remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA medical records dated from December 2009 to August 2012.  The records are otherwise either irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for migraines and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2002 rating decision, the RO denied service connection for low back pain and migraines.  

2.  Since the December 2002 rating decision, official service department records were associated with the claims file that are relevant to the Veteran's claim for service connection for migraines.

3.  The evidence received since the December 2002 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  

4.  The Veteran's allergies clearly and unmistakably existed prior to service and clearly and unmistakably were not aggravated beyond their natural progression during service.  

5.  The evidence of record does not reflect that the Veteran has a low back disorder that manifested during active duty service; and the otherwise probative evidence of record does not demonstrate a nexus between a low back disorder and active duty service. 

6.  The evidence of record does not reflect that the Veteran's bilateral carpal tunnel syndrome manifested during active duty service; and the otherwise probative evidence of record does not demonstrate a nexus between carpal tunnel syndrome and active duty service. 


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for migraines and low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The issue of entitlement to service connection for migraines is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

3.  The evidence received since December 2002 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

4.  The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).  

5.  The criteria for service connection for a low back disorder, to include scoliosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).  

6.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The RO denied the Veteran's claims for service connection for migraines and low back pain in a December 2002 rating decision, finding that there was no indication that either condition was incurred in or aggravated by service.  The Veteran filed a notice of disagreement and a statement of the case was issued in September 2003.  The Veteran, however, did not submit a timely substantive appeal (VA Form 9 or equivalent statement).  Therefore, the December 2002 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

At the time of the December 2002 rating decision the the following evidence was of record:  VA medical records dated in October 1998, and from September 2001 to September 2002; and lay statements from the Veteran.  These records did not show any evidence of migraines or a low back disorder.  

Regarding migraines, additional service treatment records were received and associated with the Veteran's electronic folder in June 2013.  These records show a history of migraine headaches in service.  Pursuant to 38 C.F.R. § 3.156(c), these additional service treatment records are relevant, and require reconsideration of the claim for service connection.

Regarding a low back disorder, the evidence received since the December 2002 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156(a) (2014).  A January 2010 X-ray from Hawaii Radiologic Associates indicates the Veteran had minimal anterior endplate osteophytes at the L3-L4 level.  During the December 2011 Board hearing, the Veteran testified that she received treatment for her back in service.  See Transcript (Tr.) at 8.  This evidence, while not definitive, indicates a possible relationship between a back disorder and service.  Therefore, it addresses the reasons for the previous denial, i.e., current disability and a nexus with service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

II.  Service Connection Claims

A.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in April 2006, November 2009, September 2011, and May 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were last adjudicated in a September 2013 Supplemental Statement of the Case (SSOC). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's STRs, and all identified and available post service treatment records have been obtained.  In addition VA examinations were conducted in September 2012 and August 2013, and an addendum medical opinion was obtained in September 2013.  

In addition, the Veteran had the opportunity to testify in support of her claims during a December 2011 Board hearing.  During the hearing, the Veterans Law Judge explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during her Board hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Merits of the Claims

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).  

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b) (2014). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Veteran was not noted to have any disabilities upon entrance to service.  Therefore, 38 U.S.C.A. § 1111 applies.  


Allergies

The Veteran was afforded a VA examination in September 2012.  There, the examiner noted that the Veteran developed her allergic rhinitis in 1977 and went to the ER twice during service, in October and November of 1980, to receive epinephrine shots for hives.  The examiner noted that hives recur about once per year but are resolved with medication.  The examiner also stated the Veteran's rhinorrhea is controlled by medication.  

The examiner stated that per the Veteran's history, allergic rhinitis started prior to service.  The Veteran stated she smokes one pack per day. The examiner also noted that the disability became significantly worse while the Veteran was stationed in Mississippi.  The examiner opined that since then, the Veteran's condition has improved and "may be 10-15% worse [than] when she entered the service."  For this reason, she concluded that the Veteran's disability did not worsen beyond the normal progression of the disease.  

In an addendum opinion in September 2013, the same examiner checked the box marked "[T]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  Her rationale for this opinion was that the Veteran had occasional rhinorrhea controlled by daily over the counter medication.  She also noted that the Veteran still smokes one pack per day.  

The Veteran's VA outpatient treatment records show a history of allergy treatment, including frequent shots.  

The Veteran has submitted lay letters from herself and others describing her symptoms.  The Veteran and her friends and family are competent to describe the symptoms she experienced during service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Unfortunately, none of these statements provide evidence of aggravation sufficient to overcome the evidence presented by the VA examination and opinions.  The lay evidence does not show those giving it to have the education or training to make a complex medical decision such as finding aggravation beyond the natural progress of the Veteran's allergies.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

At her May 2011 Travel Board hearing, the Veteran stated that she received treatment for her allergies prior to her service.  

Though they were not noted on her entrance examination, the Veteran's allergies clearly and unmistakably existed prior to her service.  Furthermore, the medical evidence shows they were clearly and unmistakably not aggravated beyond their normal progression.  Therefore, the Board cannot award service connection for the Veteran's allergies.  

Low Back Disorder/ Scoliosis

The Veteran contends that she had scoliosis prior to service and that the condition was aggravated while on active duty.  See June 2010 VA Form 9.  

The Veteran's scoliosis was not noted on her entrance examination.  Her service treatment records are unremarkable for any complaints, treatment, or diagnoses related to her low back.

The Veteran was afforded a VA examination in September 2012.  There, the examiner noted that the Veteran reportedly had scoliosis prior to her active duty service.  The Veteran described pain and flareups.  The examiner found some pain to palpitation.  The examiner also noted that x-rays showed minimal anterior endplate osteophytes at L3-4, but were otherwise normal.  The examiner stated that the Veteran's scoliosis existed prior to her service.  

The Veteran was afforded a VA clarification opinion in November 2012 to render a clear rationale to support the opinion of the September 2012 examiner.  The examiner opined that the Veteran's claimed scoliosis was less likely than not incurred in or caused by or aggravated in service.  The examiner noted a lack of diagnosis on the Veteran's entrance examination and that there was "no other evidence in the claims file that the Veteran had a diagnosis of scoliosis prior to entering the service, including extensive private medical records from the [Waianae] Coast Comprehensive Health Center."  The examiner added that scoliosis was not listed as a current problem by the VA for the Veteran, and her scoliosis "has not been characterized by any examiner with regard to levo or dextro, and no measurement of the degrees of curve.   Scoliosis causes symptoms based upon [curve.]"  The examiner then cited a medical treatise to support the opinion. 

The Veteran was also afforded a VA examination of the thoracolumbar spine in August 2013.  There, the examiner stated that no scoliosis was noted on the physical examination or on x-rays.  

There is a March 2004 private medical record from Hawaii Radiologic Associates which notes the Veteran's scoliosis as a possible source of a cervical problem.  There is no actual diagnosis or imaging showing scoliosis.   Later records from this facility do not note a diagnosis of scoliosis.

The Veteran has submitted statements and testimony regarding her scoliosis.  While she is competent to report her symptoms, she does not have the education or training to make a complex medical decision such as diagnosing scoliosis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, there is conflicting evidence regarding the diagnosis of scoliosis.  The Veteran's statements and a passing reference in private medical records show there may be a diagnosis.  There is also significant evidence that there is no diagnosis.  The September 2012 opinion that scoliosis predated service appears to be based on the Veteran's statements.  X-ray evidence at that examination did not show any scoliosis.  In the November 2012 clarification opinion, the examiner noted scoliosis was not listed as a current problem, nor had it been characterized by any examiner with regard to levo or dextro and no measurements had been done of its curvature.  The August 2013 examiner stated there was no scoliosis on examination or imaging.  Therefore, the preponderance of the evidence shows that there is no scoliosis disability.  In the absence of proof of the presence of a disability there can be no valid claim as provided under the findings of the case for Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence of the claimed disability, the Board cannot grant service connection for scoliosis. 

The Board notes that the January 2010 X-ray showed minimal anterior endplate osteophytes at the L3-L4 level, but no acute disease was noted.  The evidence does not indicate that the Veteran has been diagnosed with a back disorder related to these findings.  In any event, there is no evidence that the osteophytes were incurred in service or manifested to a compensable degree within one year of separation from service.  Furthermore, the evidence does not show a nexus between the osteophytes and service.  

Bilateral Carpal Tunnel Syndrome

The Veteran's service treatment records do not show any diagnosis or manifestation of carpal tunnel syndrome.  

A May 2009 VA outpatient treatment record notes suspected bilateral carpal tunnel syndrome.  A July 2009 VA records notes the Veteran has carpal tunnel syndrome and wears bilateral wrist splints.   

As there is no evidence of an in-service injury or event and no indication that the claimed disability is secondary to any other disability, an examination was not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the evidence shows a diagnosis of carpal tunnel syndrome, there is no evidence of any relationship to service, and therefore the Board cannot grant service connection.  

As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

The claim for entitlement to service connection for migraines is reconsidered; the claim is granted to this extent only.

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for allergies is denied

Entitlement to service connection for a low back disorder, to include scoliosis, is denied.  

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.  


REMAND

The Board must remand the issues of service connection for migraines and a neck disability for further development.  

The Veteran's treatment records, such as a September 2001 note, reflect a history of migraines.  In her service treatment records, which were not part of the claims file during the pendency of her original claim, she has a June 1981 note of a history of migraines headaches.  At the May 2011 meeting, the Veteran stated that she was treated for her migraines prior to enlistment.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is evidence of migraines before service, in service, and after service.  The Veteran believes that her migraines are related to service. VA must consider all theories of entitlement, including aggravation.  There is insufficient evidence to determine if there is any aggravation, and therefore the Veteran should be afforded a VA examination and opinion.  

The Veteran was afforded a VA examination for the neck and cervical spine in August 2013.  No opinion was rendered and therefore the examination was inadequate.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  On remand, the Veteran should be afforded an addendum opinion.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in her possession and the necessary permission to contact her private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination and opinions to address the nature and etiology of her migraines.  The Veteran should also be afforded an addendum opinion regarding her neck disability.  The examiners must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

a. The migraines examiner must opine whether the disability clearly and unmistakably existed prior to service, and if so, if it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

If the examiner finds that the Veteran's migraines did not clearly and unmistakably exist prior to active duty service, he or she should opine whether it is at least as likely as not (50 percent probability or greater) that migraines had their onset in service or are otherwise attributable to an in-service event, injury, or disease.  

b. The neck examination should be returned to the August 2013 examiner or one of similar expertise.  The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neck disability is related to the Veteran's active service, taking into account her lay statements. 

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


